Citation Nr: 1139896	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-48 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a compensable disability rating for shin splints of the right lower extremity.

4.  Entitlement to a compensable disability rating for shin splints of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.

On another matter, in an April 2011 statement, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in the rating decision that assigned an initial 0 percent rating for shin splints of the left lower extremity and an initial 0 percent rating for tinnitus, effective March 9, 1991.  In an August 1992 rating decision, the RO implemented a June 1992 Board decision that granted service connection for bilateral shin splints and assigned a noncompensable rating effective March 9, 1991.  Thus, the representative is asserting CUE in the August 1992 rating decision that assigned the initial noncompensable rating for shin splints of the left lower extremity.  As will be discussed below, the Board will take jurisdiction over this issue.  

In the August 1992 rating decision, the RO also implemented a June 1992 Board decision that granted service connection for tinnitus and assigned a noncompensable rating effective March 9, 1991.  Given the representative's April 2011 statement, the issue of whether there was CUE in an August 1992 rating decision that assigned an initial noncompensable rating for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board observes that the raised claim of CUE in the August 1992 rating decision that assigned an initial noncompensable rating for shin splints of the left lower extremity is inextricably intertwined with the claim for an increased rating for the shin splints of the left lower extremity on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the raised claim must be adjudicated by the AOJ prior to an appellate decision on the claim on appeal.

During the Board hearing, the Veteran testified that his disabilities have worsened since the last VA examination performed in April 2007.  Given this contention, and that the most recent examination is over four years old, the RO should afford the Veteran a new examination to determine the current severity of his disabilities.

Prior to the examination, the RO should obtain updated treatment reports from the Houma VA Outpatient Clinic.  In this regard, the record contains treatment reports from this facility dated through May 2007.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim of CUE in the August 1992 rating decision with respect to the assignment of the initial noncompensable rating for shin splints of the left lower extremity, taking into consideration the contentions set forth in the April 2011 statement. 

2.  If the CUE claim is denied, provide the Veteran with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran and his representative a statement of the case with citation to and discussion of all applicable law and regulations.  If the Veteran thereafter files a timely substantive appeal, certify the issue for appellate review. 

3.  Obtain updated treatment reports from the Houma VA Outpatient Clinic since June 2007 regarding the issues on appeal.

4.  After completion of the above, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his bilateral patellofemoral syndrome and shin splints.  All indicated tests and studies, to include range of motion, should be undertaken.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate. 

The examiner should also include a statement as to the effect of each of the Veteran's disabilities on his occupational functioning and daily activities. 

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why. 

5.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

